E     T-HDRNEY                    GENERAL

                                       OF         EXAS
                                      AUSTIN     11.   ‘I%-
   FVILL     WILSON
Ax-roRNEY       GENERAL
                                               JULY 26, 1962

            Honorable Robert S. Calvert                          Opinion No. W-1402
            Comptroller of Public Accounts
            Capitol Station                                      Re:    Exemption from
                                                                                   ^ _ inheri-
            Austin, Texas                                               tance tax of aevlse ana
                                                                        bequest to United Texas
            Dear Mr. Calvert:                                           Drys.
                   From your letter requesting the opinion of this office on
            the above captioned subject, together with the file which you
            have furnished us, we have been apprised of the following facts.
                   Minnie G, Kyle devised and bequeathed l/3 of the residue
            of her estate to the United Texas Drys. The provision of the
            will in question reads as follows:
                             "8. Upon the death of the survi-
                          vor of the persons named as income
                          beneficiaries in Paragraph 5 hereof,
                          the Corporate Trustee shall distribute
                          the property then held In trust, as
                          follows:
                             I,
                              . . .
                             "(c) One-third (l/3) to United
                          Texas Drys, for use solely in the
                          State of Texas, in such manner as
                          shall be consistent with the public
                          charitable purpose of stamping out
                          the evil of intemperance, with its
                          train of vice, misery and crime."
                   The United Texas Drys Is a non-profit corporation incorpo-
            rated under the laws of the State of Texas. The purpose clause of
            its charter reads as follows:
                             "The purpose for which it is formed
                          is to support the educational and mis-
                          sionary undertaking of exterminating
                          the traffic of beverage alcohol in the
                          State of Texas, and to further the tem-
                          perance education and organization of
                          the Youth in Texas, as authorized by
                          Sub-division 2 of Article 1302 of the
Honorable Robert S. Calvert, Page 2           Opinion No. WW-1402


           Texas Revised Civil Statutes.?
       You request that we advise you as to whether the devise and
bequest to this corporation is entitled to the exemption provided
in Article 14.06, Title 122A, 20-A, Tax.-Gen., Vernon's Annotated
Texas Statutes, for bequests to "any religious, educational or
charitable organization, incorporated, unincorporated or in the
form of a trust, when such bequest, devise, or gift is to be used
within this state.!!
       We are of the opinion that under the above quoted portion of
the will, the United Texas Drys received the devise and bequest in
trust and are limited in the use of said devise and bequest to the
stated purpose of "stamping out the evil of intemperance, with its
train of vice, misery and crime."
       Does a trust of this nature constitute a charitable trust?
We quote the following excerpt from 4 Scott on Trusts (2d Ed.),
Sec. 374.1 at p. 2669:
              "In numerous cases it has been held
           that a trust for the promotion of tem-
           perance in the use of intoxicating liquors
           is charitable."
Quoted in the foptnote below are the authorities supporting the
above statement.


:,?;and:     See In re Hood, [19311    1 Ch. 240, noted in 4 Aust.
         11 Can. B. Rev. 53, 169 L.T. 158, 281, 170 id. 73, 171
id.'222: 74 Sol. J. 143 (1930); Federal: Girard Trust Co. v. Com-
missioner of Internal Revenue, 1-d)        108 138 A.L.R. 448
(C.C.A.3d, 1941) (citing the text), noted in 46 Dickinson L. Rev.
199, 30 Georgetown L.J. 316, 14 Rocky Mt. L. Rev. 70, 90 U. Pa. L.
Rev, 365, 27 Wash. U. L. Q. 276;
Association, a4 Cal. 114, 24 P. 2'('/
ana : Halnes v. Allen, 78 Ind. 100, 41
chusetts: Saltonstall v. Sanders, 11 Allen
man v. Congregational Home Missionary Society, 176 Mass. 349, 57
N.E. 702 (1900); Bowdltch v. Attorney General, 241 Mass. 168, 134
N.E. 796, 28 A.L.R. 713 (1922); New York: Buell v. Gardner, 83
Misc. 513, 144 N.Y. SUPP. 945, 149 N.Y. sUpp.  803 (1914); w:
Dirlsm v. Morrow, 102 Ohio St. 279, 131 N.E. 365 (1921); Wisconsin:
Harrington v. Pier, 10 Wis. 485, 82 N.W. 345, 50 L.R.A. 307, 76
Am. St. Rep. 924 (1900    Canada: Farewell v. Farewell, 22 Ont.
Rep. 573 (1892); In re McDou                         783 (0nt.j;
See 21 A.L.R. 951, 952 (1922
Honorable Robert S. Calvert; Page 3           Opinion No. WW-1402


       We quote further from Section 374.1:
             "There can be no doubt, as the Greeks
          recognized, that moderation in all things
          is desirable. There is no doubt that the
          excessive use of intoxicating liquors is
          detrimental, not merely to the individual
          guilty of the excess, but also to the com-
          munity. Drunkenness is accountable for
          many crimes and for much damage to life
          and property, particularly today in con-
          nection with the use of motor vehicles.
          The courts have had no difficulty in
          holding that the promotion of temperance
          in the use of intoxicating,liquors is of
          such benefit to the community as to make
          a trust to accomplish the purpose a chari-
          table trust.
             11. . . The courts are not concerned
          with the question of what method of pro-
          moting temperance is best adapted to
          the purpose. A trust for the promotion
          of temperance is a valid charitable
          trust if any method is to be employed
          which reasonable persons may believe
          is adapted to that end. Moreover, a
          trust providing generally for the pro-
          motion of temperance, without specifying
          the method to be employed, is charita-
          ble." (Cited in support of the last
          quoted statement to the effect that a
          trust providing generally for a promo-
          tion of temperance is charitably, are
          the authorities quoted below.)
       At page 178, Bogert 2-A, Trusts and Trustees, Sec. 379, the
following statement is made:
             "Somewhat similar to trusts to de-
          velop kindness and mercy toward ani-
          mals are gifts for the cause of honor,
          courage, morality, and temperance, which
          are regarded as charitable. These trusts


2
  "Saltonstall v. Sanders, 11 Allen 446 (Mass. 1865); Harrington V.
Pier, 105 Wis. 485, 82 N.W. 345, 76 Am. St. Rep. 924, 50 L.R.A. 307
(1900)."
Honorable Robert S. Calvert, Page 4             Opinion No. WW-1402


            might be classed as educational. They
            bear close relationship to religious
            trusts also in that they tend to pro-
            mote the spiritual development of man."
            (Emphasis Supplied).
       Numerous authorities, which we will not repeat here, are
cited In support of the statement that gifts for the cause of tem-
perance are charitable,
       Since the trust under consideration is so universally recog-
nized as charitable, and since the trust funds will be spent with-
in this State, this devise and bequest Is entitled to exemption
from inheritance taxes. We need not consider and do not pass upon
whether the devise and bequest would have been entitled to exemp-
tion if it had been an outright and unrestricted gift to the cor-
poration for use for all of its charter purposes.

                           SUMMARY
             A devise and bequest in trust to United Texas
       Drm, a non-profit Texas corporation, for use solely
       within the State of Texas in such manner as shall be
       consistent with stamping out alcoholic intemperance
       is exempt from inheritance taxes since the trust funds
       will be used for a charitable purpose within this State,
                                     Yours very truly,
                                     WILL WILSON
                                     Attorney General of Texas




                                         Assistant
MMcGP/'jp
APPROVED:
OPINION COMMITTEE:
W. V. Geppert, Chairman
L. P. Lollar
Henry Braswell
Ernest Fortenberry
Frank Booth
REVIEWED FOR THE ATTORNEY GENERAL By:      Leonard Passmore